DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 10/18/2021 has been entered.  Claims 1, 4-8 & 11-20 are pending in the application.  Claims 4, 11 & 16-17 are withdrawn.  Claims 2-3 & 9-10 are cancelled.
	
Drawings
The drawings are objected to in accordance with PCT Article 7.  Drawings shall be required when they are necessary for the understanding of the invention, see MPEP 1825.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).
the plurality of connecting components are arranged in columns and rows, wherein each of the plurality of connecting components extends in a radial direction of the housing, wherein each row of the plurality of connecting components is distributed in the circumferential direction of the housing and wherein each column of the plurality of connecting components comprises connecting components that are staggered in an axial direction of the housing, as claimed in Claim 19
each column of the plurality of connecting components in an axial direction of the housing are staggered, as claimed in Claim 20
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the beginning of the Abstract should read --A housing structure including:--
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the term “staggered” was not used prior to the amendments made to Claims 19 and 20 in the 10/18/2021 claim set.  As such, the term is not used in the specification, so does not have proper antecedent basis for the claimed subject matter in Claims 19 & 20.

Claim Objections
Claims 1, 5-8, 12-16 & 18-20 are objected to because of the following informalities:
Claim 1, Lines 8-10, the limitation “another end of each of the plurality of connecting components being connected to the housing, and a joint of each of the plurality of connecting components and housing being away from the supporting feet” should read --another end of each of the plurality of connecting components forming a joint by being connected to the housing, and [[a]] each joint of each of the plurality of connecting components and housing being away from the supporting feet--
Claim 6, Lines 2-3, the phrase “joints of the plurality of connecting components and the housing” should read --the joints of the plurality of connecting components and the housing--
Claim 8, Lines 3-4, the phrase “the first line-” should read --the first line[[-]]--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-8, 12-15 & 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claim 1, the limitation “wherein, a projection, a projected on a vertical plane, of the joint of each of the plurality of connecting components and the housing is above a projection of a center point of the housing on the vertical plane, wherein the center point is in a central axis of the housing”, in Lines 13-15, is considered new matter.  The originally filed application only describes one of the joints of the connecting components as being above the center point of the housing, not each of the joints of each of the connecting components being above the center point of the housing.  Additionally, the only instant application figure does not show each of the joints of the connecting components as being above the center point of the housing, since the bottom two joints are at least partially below the center point of the housing.
As to Claim 19, the limitation “each column of the plurality of connecting components comprises connecting components that are staggered in an axial direction of the housing”, in Lines 5-6, is considered new matter.  The originally filed application did not use the term “staggered”.  The definition of “stagger” from merriam-webster.com/dictionary/stagger is “to arrange in any of various zigzags, alternations, or overlappings of position or time”.  The originally filed specification did not provide any description or indication of the connecting component being arranged in a zigzag manner, only providing for an arrangement which is offset.  As such, sufficient written description is not provided in the originally file application for the use of the term “staggered”, and the use of the term is considered new matter.  
As to Claim 20, the limitation “each column of the plurality of connecting components in an axial direction of the housing are staggered”, is considered new matter.  The originally filed application did not use the term “staggered”.  The definition of “stagger” from merriam-webster.com/dictionary/stagger is “to arrange in any of various zigzags, alternations, or overlappings of position or time”.  The originally filed specification did not provide any description or indication of the connecting component being arranged in a zigzag manner, only providing for an arrangement which is offset.  As such, sufficient written description is not provided in the originally file application for the use of the term “staggered”, and the use of the term is considered new matter.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-8, 12-15 & 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1, the limitation “wherein, a projection, a projected on a vertical plane, of the joint of each of the plurality of connecting components and the housing is above a projection of a center point of the housing on the vertical plane, wherein the center point is in a central axis of the housing”, in Lines 13-15, is indefinite.  The only instant application figure does not show each of the joints of the connecting components as being above the center point of the housing, since the bottom two joints are at least partially below the center point of the housing.  Additionally, the limitation grammar is confusing, making it difficult to understand what is being claimed and where the vertical plane is in relation to the claimed apparatus.  For the purpose of examination, the limitation will be interpreted as wherein, the joint of each of the plurality of connecting components and the housing is at least partially above a center point of the housing on the vertical plane, wherein the center point is in a central axis of the housing
As to Claim 7, the limitation “the plurality of connecting components are evenly distributed in the circumferential direction of the housing”, in Lines 2-3, is indefinite.  It is not clear what is meant by “evenly distributed”.  When referencing the only instant application figure, five connecting components are shown, including two which are approximately 180° apart from each other.  The connecting components at the top of the figure, between the two which are approximately 180° apart from each other, appear to be evenly distributed.  However, the distance between the connecting components which are approximately 180° apart from each other at the bottom of the figure are not evenly distributed, since there are not connecting components at the bottom half of the housing.  Since one of ordinary skill in the art would not consider the connecting components in the figure as being evenly distributed, and the instant application has not clarified what is meant by evenly distributed, it is not clear what is meant by “evenly distributed”, making the limitation indefinite.  For the purpose of examination, as long as any of the connecting components are spaced from each other, they will be considered to be evenly distributed.
As to Claim 15, the limitation “a level of the joint of each of the plurality of connecting components and the housing is lower than a level of a joint of each of the supporting feet and the housing”, is indefinite.  Claim 1, Lines 2-3, defines the plurality of supporting feet as being at the bottom of the housing.  Figure 1, the sole figure provided in the instant application, also shows the supporting feet at the bottom of the figure.  Therefore, the bottom, as defined in Claim 1, must be at the bottom of Figure 1.  As such, everything above the supporting legs or the bottom of the housing, can be considered above the bottom of the housing or the supporting feet.  Since each joint of each of the plurality of connecting components 130 and the housing 110 is located above the supporting feet 111 in Figure 1, each joint of each connecting component and the housing must be located above the supporting feet.  Since the supporting feet are at the bottom of Figure 1 and are defined at the bottom of the housing in Claim 1, it is not clear how the joint of the connecting components 130 and the housing 110 can be located below a joint of the supporting feet 111 and the housing 110, as described in the limitation.  Essentially, the claimed limitation describes structure which is arranged in an opposite manner to what is described in the specification and the drawings.  For the purpose of examination, the limitation will be interpreted as a level of the joint of each of the plurality of connecting components and the housing is higher than a level of a joint of each of the supporting feet and the housing.
As to Claim 19, the limitation “the plurality of connecting components are arranged in columns and rows, wherein each of the plurality of connecting components extends in a radial direction of the housing, wherein each row of the plurality of connecting components is distributed in the circumferential direction of the housing and wherein each column of the plurality of connecting components comprises connecting components that are staggered in an axial direction of the housing”, is indefinite.  This limitation defines columns as in the axial direction and rows in the circumferential direction of the housing.  However, the bottom of instant application Page 7, describes “a row in the axial direction of the housing 110”.  One of ordinary skill in the art would conclude by reading Page 7 that the axial direction defines a row of connecting components.  Since the limitation defines a column as being in the axial direction, but the specification defines a row as being in the axial direction, it is not clear which directions defines either the rows or columns of the connecting components.  As such, the limitation is indefinite.
Additionally, the limitation “each column of the plurality of connecting components comprises connecting components that are staggered in an axial direction of the housing”, at the end of the above limitation, is indefinite.  It is not clear if the connecting components, in Line 6, are being claimed in addition to the plurality of connecting components, or if the connecting components, in Line 6, are part of the plurality of connecting components.  For the purpose of examination, all of the claimed connecting components will be considered to be part of the plurality of connecting components.
As to Claim 20, the limitation “each column of the plurality of connecting components in an axial direction of the housing are staggered”, is indefinite.  This limitation defines columns as in the axial direction of the housing.  However, the bottom of instant application Page 7, describes “a row in the axial direction of the housing 110”.  One of ordinary skill in the art would conclude by reading Page 7 that the axial direction defines a row of connecting components.  Since the limitation defines a column as being in the axial direction, but the specification defines a row as being in the axial direction, it is not clear which directions defines either the rows or columns of the connecting components.  As such, the limitation is indefinite.
Additionally, the phrase “each column of the plurality of connecting components” lacks antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-8, 12-15 & 18 are rejected under 35 U.S.C. 102 as being unpatentable over Bilde (U.S. Patent 2,030,565).
As to Claim 1, Bilde teaches a housing structure (Figures 1/2), comprising: a housing (12), a bottom (the bottom of Figure 2) of the housing (12) being provided with a plurality of supporting feet (21); a supporting component (31) disposed in (as shown in Figures 1/2) the housing (12) and configured to support (as shown in Figure 1) a motor (30) and a rotor (33) of a compressor (32); and a plurality of connecting components (see Figure 2 below), one end (the radially outer end) of each of the plurality of connecting components (see Figure 2 below) being connected to (via 52, as shown in Figure 2) the supporting component (31), another end (the radially inner end) of each of the plurality of connecting components (see Figure 2 below) being connected to (as shown in Figure 2) the housing (12), and a joint (52) of each of the plurality of connecting components (see Figure 2 below) and the housing (12) being away from (as shown in Figure 2) the supporting feet (21); wherein, the joint (52) of each of the plurality of connecting components (see Figure 2 below) and the housing (12) is located above (as shown in Figure 2) the plurality of supporting feet (21); wherein, the joint (52; see 112(b) above for clarification) of each of the plurality of connecting components (see Figure 2 below) and the housing (12) is at least partially above (as shown in Figure 2) a center point (see Figure 2 below) of the housing (12) on the vertical plane, wherein the center point (see Figure 2 below) is in a central axis (see Figure 1 below) of the housing (12).

    PNG
    media_image1.png
    748
    821
    media_image1.png
    Greyscale

Bilde Figures 1 and 2, Modified by Examiner

As to Claim 5, Bilde teaches all the limitations of Claim 1, and continues to teach the plurality of connecting components (as shown in Figure 2 above) form a surrounding portion (the two connecting components, as shown in Figure 2 above, form a surrounding portion), and connecting portions (the portion at either ends of the shown connecting components above) are disposed at both ends (radially inward and radially outward) of each the plurality of connecting components (as shown in Figure 2 above); both ends (radially inward and radially outward) of each of the plurality of connecting components (as shown in Figure 2 above) are respectively connected to (as shown in Figure 2) the supporting component (31) and the housing (12) through the connecting portions (as shown in Figure 2); and the surrounding portion (the two connecting components, as shown in Figure 2 above, form a surrounding portion) at least partially surrounds (as shown in Figure 2) the supporting component (31).
As to Claim 6, Bilde teaches all the limitations of Claim 1, and continues to teach the joints (52) of the plurality of connecting components (as shown in Figure 2 above) and the housing (31) are distributed in a circumferential direction (as shown in Figure 2) of the housing (31); and the plurality of connecting components (as shown in Figure 2 above) are not in contact with each other (as shown in Figure 2).
As to Claim 7, Bilde teaches all the limitations of Claims 1 & 6, and continues to teach the plurality of connecting components (as shown in Figure 2 above) are radially disposed (as shown in Figure 2), and the plurality of connecting components (as shown in Figure 2 above) are evenly distributed (as shown in Figure 2; see 112(b) rejection above for interpretation clarification) in the circumferential direction (as shown in Figure 2) of the housing (12).
As to Claim 8, Bilde teaches all the limitations of Claims 1, 6 & 7, and continues to teach for each connecting component (as shown in Figure 2 above): a central angle is formed by projecting a first line and a second line on a plane that includes a point on the central axis and is perpendicular to the central axis; the first line extends between the point on the central axis of the housing and the joint of the respective connecting component and the housing; the second line extends between the point on the central axis of the housing and a point where one of the plurality of supporting feet intersects the housing, and central angle ranges from 50° to 150°.  When referencing the annotated Figure 2 below, the smaller dotted lines create an approximately 45° angle, and the first and second lines are located at least 2.5° on either side of the lines defining the 45° angle, making the angle between the first and second lines greater than 50°.  It is also clear from the annotated figure, the angle between the first and second lines is less than 150°.  Therefore, one of ordinary skill in the art would conclude the angle between the First and Second Lines is between 50° and 150°.

    PNG
    media_image2.png
    396
    821
    media_image2.png
    Greyscale

Bilde Figure 2, Modified by Examiner

As to Claim 12, Bilde teaches all the limitations of Claim 1, and continues to teach each of the plurality of connecting components (as shown in Figure 2 above) is formed by combining multiple straight-lined parts.  As shown in Figure 2, each of the connecting components are formed with Element 50, which is “L” shaped.  The “L” shape requires at least two straight-lined parts, which are arranged approximately 90° with respect to each other.
As to Claim 13, Bilde teaches all the limitations of Claim 1, and continues to teach the supporting component (31) is a supporting ring.  When considering Figure 2 and Figure 1 together, it is clear supporting component 31 is a hollow circular cylinder with shaft 33 extending through holes on either end and being supported by bearings.   The resultant shape of the circular cylinder with holes on either end is a ring shape.  Therefore, the supporting component 31 is a supporting ring.
As to Claim 14, Bilde teaches all the limitations of Claim 1, and continues to teach a cross-section of the supporting component (31) has a closed-ring shape.  Figure 1 shows supporting component 31 is hollow.  A cross-section perpendicular to the page in Figure 1 would result in a closed-ring shape cross-section of supporting component 31.
As to Claim 15, Bilde teaches all the limitations of Claim 1, and continues to teach a level of the joint (52) of each of the plurality of connecting components (as shown in Figure 2 above) and the housing (12) is higher (as shown in Figure 2; see 112(b) rejection above for interpretation clarification) than a level of a joint (23) of each of the supporting feet (21) and the housing (12).
As to Claim 18, Bilde teaches all the limitations of Claims 1 & 6, and continues to teach the plurality of connecting components (as shown in Figure 2 above) extend in a radial direction (as shown in Figure 2) of the housing (12) and are distributed in the circumferential direction (as shown in Figure 2) of the housing (12).

Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not fully persuasive.
Regarding the Drawing Objections, specifically showing columns, Applicant argues aligned columns of connecting components are shown in Figure 1, but not all of the connecting components can be seen since the front connecting component is blocking the rest of the connecting components.  There are a few issues with this claimed structure which Applicant has not addressed.  First, the instant amendment is the first time Applicant has used the term “column”, or any variation thereof.  Second, the use of the term contradicts the use of the term “row”, as outlined in the 112(b) rejections above.  Third, Applicant argues the connecting components are aligned in a column.  However, the specification does not describe any type of columnar alignment.  Therefore, it is not clear how one of ordinary skill in the art would come to the same conclusion as Applicant argues.  As such, the columns/rows need to be clearly shown and labeled in the figures, and Applicant needs to clarify what constitutes a row and column to overcome the objections.
Regarding the Abstract objection, Applicant needs to address the above objection to the amended Abstract.
Regarding the Claim Objections, Applicant needs to address the above objections to the amended claims.
Regarding the Claim 15 112(b) rejection, Applicant amended the claim.  However, the scope of the claims remained the same as the original claim.  Therefore, a substantially similar rejection is described above, which must be addressed by Applicant.
Regarding the Claim 19 112(b) rejection, Applicant amended the claim, which partially clarified the rejected limitations.  However, the amended claim required new rejections due to the amendment, as described above.
Regarding the Claim 1 103 rejection, Applicants arguments are not persuasive and moot.  As can be seen above, Bilde can be used to reject Claim 1, where the “plurality of connecting components” is broadly interpreted to only include the top two connecting components 50 as the “plurality of connecting components”.  When the “plurality of connecting components” are interpreted in this manner, Bilde teaches all of the limitations of Claim 1, and most of the dependent claims.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776. The examiner can normally be reached Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID N BRANDT/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746